

EQUITY COMPENSATION AGREEMENT


This Equity Compensation Agreement (this “Agreement”) is entered into as of
September 22, 2006 by and between NET PERCEPTIONS, INC., a Delaware corporation
(the “Company”); and (ii) KANDERS & COMPANY, INC. (“Kanders”).
 
WHEREAS, Kanders has provided a variety of valuable strategic, consulting,
investment banking and advisory services to the Company and has incurred
substantial out-of-pocket expenses in connection with the implementation of the
Company’s asset redeployment strategy and financing a portion of the Company’s
operations since April 21, 2004; and
 
WHEREAS, Kanders has provided significant advisory and consulting services in
connection with the Company’s asset redeployment strategy, including the
strategic development of a global industrial business and, in connection
therewith, the determination that the acquisition of the business of CRC
Acquisition Co. LLC (the “Acquisition”) and the financing of such Acquisition
(collectively, the “Redeployment Services”) would be the initial step in
implementing such global strategy; and
 
WHEREAS, Kanders has not been compensated or reimbursed for various expenses in
providing the Redeployment Services; and
 
WHEREAS, the Company has previously disclosed its intention to award Kanders
equity compensation upon the completion of an acquisition implementing the
Company’s asset redeployment strategy consistent with market practices; and
 
WHEREAS, in order to compensate Kanders for the Redeployment Services, the
Company has agreed to provide the rights set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, the parties hereby agree
as follows:
 
1.  Definitions
 
As used in this Agreement, the following terms have the following meanings:
 
Exchange Act:
 
The Securities Exchange Act of 1934, as amended, and the rules and regulations
of the SEC promulgated thereunder.
     
Prospectus:
 
The prospectus included in any Registration Statement (including, without
limitation, a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Securities Act Rule 430A), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.

 

--------------------------------------------------------------------------------

 


Registrable Securities:
 
All Equity Compensation Shares (as hereinafter defined) and any securities
issued or issuable in respect of any of the Equity Compensation Shares pursuant
to any stock split, stock dividend, recapitalization, or similar event.
     
Registration Expenses:
 
All expenses in connection with the performance of or compliance with Sections 3
and 4 hereof by the Company including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
accountants for the Company, blue sky fees and expenses.
     
Registration Statement:
 
Any registration statement of the Company that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including, without
limitation, the Prospectus, amendments and supplements to such registration
statement (including, without limitation, post-effective amendments), all
exhibits, and all material incorporated by reference or deemed to be
incorporated reference in such registration statement.
     
Restricted Securities:
 
The Equity Compensation Shares, until they are no longer required to bear the
legend set forth on such securities pursuant to applicable law.
     
Rule 144:
 
Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC (excluding
Rule 144A).
     
Securities Act:
 
The Securities Act of 1933, as amended, and the rules and regulations
promulgated by the SEC thereunder.


-2-

--------------------------------------------------------------------------------

 
 
2. Equity Compensation Grant. The Company hereby grants to Kanders 8,274,000
fully vested, unregistered shares of common stock of the Company, par value
$0.0001 per share (“Common Stock”) without cost as compensation to Kanders for
the Redeployment Services (the “Equity Compensation Shares”); subject to the
conditions set forth in Section 6 herein. For the avoidance of doubt, it is
intended and understood that such Equity Compensation Shares when issued, shall
constitute 19.99% of the total number of shares of Common Stock to be
outstanding following the Acquisition and the issuance of the Equity
Compensation Shares, without giving effect to any shares issuable upon
conversion of the Note as hereinafter defined in Section 6(b)).
 
3. Registration Rights.
 
(a) Request for Registration. If Kanders submits a written request (a “Demand
Notice”) to the Company requesting that the Company register Registrable
Securities under and in accordance with the Securities Act (a “Demand
Registration”), upon receipt of the Demand Notice, the Company shall, as soon as
practicable thereafter, use its reasonable efforts to effect the registration of
such Registrable Securities as may be so requested utilizing Form S-3 (or any
successor form) if then available to the Company and if not, Form S-1 (or any
successor form).
 
(b) Limitations on Demand Rights. Notwithstanding any other provision set forth
in this Section 3, Kanders shall not be entitled to deliver a Demand Notice
within 90 days after the effectiveness of any registration statement filed
(i) by the Company pursuant to an underwritten offering by the Company or
(ii) on behalf of any other holder of demand registration rights with respect to
the Common Stock. Provided that all of the Registrable Securities set forth in
Kanders’ Demand Notice (or such lesser portion thereof as may be agreed by
Kanders) are registered under a Registration Statement, Kanders shall only have
the right to issue one Demand Notice. In addition, and notwithstanding any
provision hereof, the Company shall not be required to register any Registrable
Securities pursuant to Section 3(a) for any holder of Registrable Securities who
holds less than 1% of the outstanding stock of the Company at such time as all
Registrable Securities of such holder are freely tradable immediately in one
transaction pursuant to Rule 144 of the Securities Act.
 
(c) Deferral. Notwithstanding the foregoing, the Company may defer the filing
(but not the preparation) of a Registration Statement required to be filed by
this Section 3 until a date not later than 60 days after its receipt of a Demand
Notice if:
 
(x) at the time the Company receives the Demand Notice, there is (A) material
non-public information regarding the Company which the Board of Directors of the
Company (the “Board”) reasonably determines not to be in the Company’s interest
to disclose and which the Company is not otherwise required to disclose, or
(B) there is a significant business opportunity (including but not limited to
the acquisition or disposition of assets (other than in the ordinary course of
business) or any merger, consolidation, tender offer or other similar
transaction) available to the Company which the Board reasonably determines not
to be in the Company’s best interest to disclose; or

-3-

--------------------------------------------------------------------------------

 
 
(y) prior to receiving the Demand Notice, the Board had determined to effect an
underwritten offering.
 
A deferral of the filing of a Registration Statement pursuant to this
Section 3(c) shall be lifted, and the requested Registration Statement shall be
filed forthwith, if, (1) in the case of a deferral pursuant to clause (x)(A),
the material non-public information is made public by the Company or becomes no
longer material, (2) in the case of a deferral pursuant to clause (x)(B), the
significant business opportunity is disclosed by the Company or is terminated,
or (3) in the case of a deferral pursuant to clause (y), the proposed
registration for the Company’s account is abandoned. In order to defer the
filing of a Registration Statement pursuant to this Section 3(c), the Company
shall promptly (but in any event within 20 days), upon determining to seek such
deferral, deliver to Kanders a certificate signed by an executive officer of the
Company stating that the Company is deferring such filing pursuant to this
Section 3(c) and containing an approximation of the anticipated delay.
 
4. Piggy-Back Registration.
 
(a) Notice of Registration. If at any time or from time to time, the Company
shall determine to register or shall be required to register any of its common
stock, whether or not for its own account, other than a registration effected on
Form S-4 (or its successor), or a registration relating to employee benefit
plans (whether effected on Form S-8 or its successor), the Company shall:
 
(i) provide to Kanders written notice thereof at least fifteen days prior to the
filing of the Registration Statement by the Company in connection with such
registration; and
 
(ii) include in such Registration Statement, and in any underwriting involved
therein (and on the same terms and conditions provided under such underwriting,
including any restrictions on sale thereunder), all those Registrable Securities
specified in a written request by Kanders received by the Company within five
days after the Company mails the written notice referred to above, subject to
the provisions of Section 4(b) below. However, if a Registration Statement
covered by this Section 4 is an underwritten registration on behalf of the
Company, and the underwriters advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in such offering without adversely
affecting the marketability of the offering, the Company shall include in such
registration: (1) first, the securities the Company proposes to sell,
(2) second, the Registrable Securities and other securities requested to be
included in such registration, pro rata among Kanders and any other security
holders that has requested to sell Company securities on the basis of the number
of shares owned by each Kanders and other selling security holders;
 
provided, that the Company shall not be required to include in any Registration
Statement or in any underwriting, or provide notice with respect to, any
Registrable Securities pursuant to this Section 4 that are eligible for sale
pursuant to Rule 144(k) of the Securities Act.
 
-4-

--------------------------------------------------------------------------------

 
 
(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any Registration Statement initiated by it under this
Section 4 prior to the effectiveness of such Registration Statement whether or
not Kanders has elected to include Registrable Securities in such Registration
Statement.
 
5. Expenses and Procedures
 
(a)  Expenses of Registration. All Registration Expenses shall be paid by the
Company. Selling commissions and brokerage discounts of Kanders shall be paid
solely by Kanders. The Company shall pay the reasonable fees of counsel and
advisors for Kanders.
 
(b)  Registration Procedures. Subject to compliance by the Company with
applicable securities laws, rules and regulations, and the rules and regulations
of the primary exchange on which Common Stock is listed, in the case of each
registration, qualification or compliance effected by the Company pursuant to
Section 3 or 4 hereof:
 
(i) The Company will keep Kanders advised as to the initiation of registration,
qualification and compliance and as to the completion thereof. At its own
expense, the Company will furnish such number of conformed copies of the
Registration Statement and other documents incident thereto as Kanders from time
to time may reasonably request.
 
(ii) To the extent necessary for the disposition of the Equity Compensation
Shares, the Company will use its commercially reasonable efforts to register or
qualify any Registrable Securities under such state securities or blue sky laws
of such jurisdictions as Kanders shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable Kanders to
consummate the disposition in such jurisdictions of its Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or subject the Company to taxation in any jurisdiction
in which it is not so qualified.
 
(iii) The Company will promptly notify each holder owning Registrable Securities
covered by any Registration Statement, at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and at the request of any such seller prepare and furnish to such
seller, a reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing.
 
-5-

--------------------------------------------------------------------------------

 

(iv) The Company will use its commercially reasonable efforts to list such
Registrable Securities on the primary securities exchange on which the Common
Stock is then listed, if such Registrable Securities are not already so listed.
 
(v) The Company will provide a transfer agent and registrar for all Registrable
Securities on or before the date that the Equity Compensation Shares are
registered pursuant to a Registration Statement.
 
(vi) In connection with the preparation and filing of the Registration
Statement, and before filing the Registration Statement or any other document in
connection therewith, the Company will give Kanders the opportunity to review
the Registration Statement, each prospectus included therein or filed with the
SEC, each amendment thereof of supplement thereto and give each of the
aforementioned Persons such opportunities to discuss the business of the Company
with its officers as shall be reasonably necessary to conduct a reasonable
investigation within the meaning of the Securities Act.
 
(c)  Information. Kanders shall furnish such information regarding the
distribution of such Registrable Securities as the Company may from time to time
reasonably request, and the Company may exclude from such registration the
Registrable Securities of Kanders if it unreasonably fails to furnish such
information after receiving such request. Such information shall be true and
complete and it shall not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading.


(d) Delay or Suspension. Notwithstanding anything herein to the contrary, the
Company may, at any time, suspend the effectiveness of any Registration
Statement for a period of not more than 45 days in the aggregate in any period
of twelve consecutive calendar months (a “Suspension Period”) by giving notice
to Kanders, if the Company shall have determined that the Company may be
required to disclose any material corporate development which disclosure may
have a material effect on the Company. Kanders agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of a
Suspension Period, Kanders shall forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or Prospectus
until Kanders (i) is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, (ii) have received copies of a
supplemental or amended prospectus, if applicable, and (iii) have received
copies of any additional or supplemental filings which are incorporated or
deemed to be incorporated by reference in such Prospectus. The Company shall
prepare, file and furnish to Kanders promptly upon the expiration of any
Suspension Period, appropriate supplements or amendments, if applicable, to the
Prospectus and appropriate documents, if applicable, incorporated by reference
in the Registration Statement.


6. Conditions Precedent. The grant of the Equity Compensation Shares shall be
conditioned upon the following:
 
(a) Kanders on behalf of itself and all of its affiliates, waive all claims for
accrued consulting, investment banking, finders or other fees and expenses, and
all other claims for compensation or reimbursement of expenses of any kind that
is or may be due or owing to Kanders from the Company in respect of Redeployment
Services previously rendered by Kanders, or any of its affiliates, other than
arrangements contemplated by that certain Consulting Agreement by and between
Kanders and the Company dated the date hereof.
 
-6-

--------------------------------------------------------------------------------

 
 
(b) Olden Acquisition LLC, an affiliate of Kanders (“Olden”), waives the
anti-dilution provisions contained in the 2% Convertible Subordinated Note
issued by the Company to Olden on April 21, 2004 (the “Note”) with respect to
the issuance of the Equity Compensation Shares.
 
7. Transfer of Shares. Kanders may transfer the Equity Compensation Shares to
(i) an affiliate of Kanders or (ii) a non-affiliate transferee provided that any
transfer to a non-affiliate is in connection with at least 10% of the Equity
Compensation Shares originally issued to Kanders; provided, however, that for
all transfers (x) Kanders provides the Company with 10 business days written
notice of such intended transfer, (y) Kanders provides the Company an opinion of
counsel reasonably satisfactory to the Company that such transfer is exempt from
the registration provisions of the Securities Act, and (z) any transferee agrees
to be bound to all the terms and conditions contained in this Agreement.
 
8. Indemnification
 
(a) Indemnification by the Company. The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, Kanders, its respective
officers, members, managers, advisors, agents and employees, each person who
controls Kanders (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the officers, directors, stockholders,
partners, members, managers, advisors, agents and employees of any such
controlling person, from and against all losses, claims, damages, liabilities,
costs (including, without limitation, all reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained or
incorporated by reference in any Registration Statement, Prospectus or
preliminary prospectus, or arising out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances under which they were made
(in the case of any Prospectus) not misleading, except to the extent such untrue
statement or omission is contained in any information furnished in writing by
Kanders to the Company for use in such Registration Statement, Prospectus or
preliminary prospectus or any amendment or supplement thereto; provided,
however, that the Company shall not be liable in any such case to the extent
that any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any preliminary
prospectus or Prospectus if (i) Kanders failed to send or deliver a copy of the
Prospectus or Prospectus supplement with or prior to the delivery of written
confirmation of the sale of Registrable Securities, and the Prospectus or any
supplement thereto would have corrected such untrue statement or omission or
(ii) Kanders sends or delivers a copy of the Prospectus or any supplement
thereto after receiving written notification from the Company that the
Prospectus or any such supplement contains an untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading. If requested, the Company shall also indemnify selling brokers and
similar securities industry professionals participating in the distribution,
their officers, directors, agents and employees and each person who controls
such persons (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) to the same extent as provided above with respect to the
indemnification of Kanders. Such indemnifications shall remain in full force and
effect regardless of any investigation made by or on behalf of any Kanders and
any of its officers, directors, stockholders, partners, members, managers,
advisors, agents, employees or controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) after the
date hereof and shall survive any transfer of Registrable Securities.
 
-7-

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Kanders. Kanders hereby agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its officers,
directors, stockholders, partners, members, managers, advisors, agents and
employees, each person who controls the Company (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, stockholders, partners, members, managers, advisors, agents and
employees of any such controlling person, from and against all Losses arising
out of or based upon (y) any untrue statement of a material fact contained or
incorporated by reference in any Registration Statement, Prospectus or
preliminary prospectus, or arising out of or based upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances under which they were made (in the case of
any Prospectus) not misleading, to the extent, but only to the extent, that such
untrue statement or omission is contained in any information furnished by
Kanders to the Company for use in such Registration Statement, Prospectus or
preliminary prospectus or any amendment or supplement thereto or (z) Kanders
sending or delivering a copy of the Prospectus or any supplement thereto to
another party after receiving written notification from the Company that the
Prospectus or any such supplement contains an untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading. If requested, Kanders shall also indemnify selling brokers and
similar securities industry professionals participating in the distribution,
their officers, directors, agents and employees and each person who controls
such persons (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Company. The Company shall be entitled to receive
indemnities from accountants, underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution to
the same extent as provided above with respect to information so furnished by
such persons for inclusion in any Registration Statement, Prospectus or
preliminary prospectus, provided that the failure of the Company to obtain any
such indemnity shall not relieve the Company of any of its obligations
hereunder. Such indemnifications shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company of the
information provided by Kanders prior to Closing, and any of their respective
officers, directors, stockholders, partners, members, managers, advisors,
agents, employees or controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) before or after the date
hereof and shall survive any transfer of Registrable Securities.
 
(c) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation or inquiry) shall be brought or any
claim shall be asserted against, without limitation, any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the party from which such indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with the
defense thereof; provided, however, that the failure or delay of an Indemnified
Party to so notify the Indemnifying Party shall release the Indemnifying Party
from its obligations hereunder only if and then only to the extent the
Indemnifying Party is prejudiced by such failure or delay. All such fees and
expenses (including, without limitation, any fees and expenses incurred in
connection with investigating or preparing to defend such action or proceeding)
shall be paid to the Indemnified Party, as incurred, within 20 days of written
notice thereof to the Indemnifying Party; provided, however, that if the
Indemnifying Party is subsequently determined not to have been liable to the
Indemnified Party in accordance with this Section 8, such fees and expenses
shall be returned promptly to the Indemnifying Party. Any such Indemnified Party
shall have the right to employ separate counsel if any such action, claim or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be borne solely by such Indemnified Party unless (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed promptly to assume the defense of such
action, claim or proceeding and to employ counsel reasonably satisfactory to the
Indemnified Party in any such action, claim or proceeding or (iii) the named
parties to any such action, claim or proceeding (including any impleaded
parties) include both such Indemnified Party and the Indemnifying Party, and
such Indemnified Party shall have been advised by counsel that there may be one
or more legal defenses available to it that are different from or additional to
those available to the Indemnifying Party (in which case, if such Indemnified
Party notifies the Indemnifying Party in writing that it elects to employ
separate counsel at the expense of the Indemnifying Party, the Indemnifying
Party shall not have the right to assume the defense of such action, claim or
proceeding on behalf of such indemnified party, it being understood, however,
that the Indemnifying Party shall not, in connection with anyone such action,
claim or proceeding or separate but substantially similar or related actions,
claims or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one counsel (together with appropriate local counsel) at any time for all such
Indemnified Parties, unless in the opinion of counsel for such Indemnified Party
a conflict of interest may exist between such Indemnified Party and any other of
such Indemnified Parties with respect to such action, claim or proceeding, in
which event the Indemnifying Party shall be obligated to pay the fees and
expenses of such additional counsel or counsels). No Indemnifying Party will
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the release of such Indemnified Party
from all liability in respect to such claim or litigation without the written
consent (which consent will not be unreasonably withheld) of the indemnified
party. No Indemnified Party shall consent to entry of any judgment or enter into
any settlement without the written consent (which consent will not be
unreasonably withheld) of the Indemnifying Party from which indemnity or
contribution is sought.
 
-8-

--------------------------------------------------------------------------------

 
 
(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party under Section 8(a) or (b) hereof (other than
by reason of exceptions provided in those Sections) in respect of any Losses,
then each applicable Indemnifying Party in lieu of indemnifying such Indemnified
Party shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and the Indemnified Party shall be determined by reference
to, among other things, whether any action in question, including any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 8(c) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with any action, suit,
claim, investigation or proceeding.
 
-9-

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
 
9. Reports Under Exchange Act
 
With a view to making available to Kanders the benefits of Rule 144 or any
successor rule adopted by the SEC, in the event a Registration Statement with
respect to the Equity Compensation Shares is not then effective with the SEC,
the Company agrees to:
 

 
(a)
use its commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144;

 

 
(b)
use its commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
or the Exchange Act; and

 

 
(c)
furnish to Kanders within a reasonable time following receipt of a written
request therefor (1) a written statement by the Company as to its compliance
with the reporting requirements of Rule 144, the Securities Act and the Exchange
Act, (2) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company and (3) such other
information as may be reasonably requested in availing Kanders to sell Equity
Compensation Shares pursuant to Rule 144.

 
10. Representations and Warranties by Kanders. Kanders hereby represents and
warrants as follows:
 
(a) Kanders understands, acknowledges and agrees that the Equity Compensation
Shares being acquired pursuant to this Agreement are not registered under the
Securities Act, or any applicable state securities law, that the Equity
Compensation Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to applicable state securities laws and
regulations, that the Equity Compensation Shares being issued to Kanders
pursuant to this Agreement and in connection with the transactions contemplated
hereby will bear appropriate legends to that effect, and that no federal or
state agency has passed upon the Equity Compensation Shares or made any findings
or determination as to the fairness of an investment in the Equity Compensation
Shares. 
 
-10-

--------------------------------------------------------------------------------

 
 
(b) The Equity Compensation Shares being received by Kanders pursuant to this
Agreement and in connection with the transactions contemplated hereby are being
acquired for Kanders’ own account, for the purpose of investment and without a
view to the distribution or resale of such Equity Compensation Shares or any
interest therein to the public in violation of the Securities Act. Kanders does
not have any agreement or understanding with any other person to sell or
otherwise distribute the Equity Compensation Shares. Kanders has such knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risks of its investment in the Equity Compensation
Shares and is capable of bearing the economic risk of such investment. Kanders
understands that the acquisition of the Equity Compensation Shares involves
substantial risk. Kanders has been provided, to its satisfaction, the
opportunity to ask questions concerning the terms and conditions of the issuance
of the Equity Compensation Shares pursuant to this Agreement, has had all such
questions answered to its satisfaction and has been supplied all additional
information deemed necessary by it to verify the accuracy of the information
furnished to Kanders.
 
(c) Kanders has had the opportunity to consult with counsel, tax and other
professionals of its choosing in connection with its investment in the Equity
Compensation Shares and has relied solely upon the advice of its advisors with
respect to the tax and other legal aspects of this investment in the Equity
Compensation Shares.
 
(d) Kanders is an “accredited investor” as such term is defined under Rule 501
of Regulation D of the Securities Act. Kanders understands that the Equity
Compensation Shares being offered and granted to Kanders is in reliance on
specific exemptions from the registration and qualification requirements of
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and Kanders’ compliance with the
representations, warranties, agreements, acknowledgements and understandings set
forth herein in order to determine the availability of such exemptions and
Kanders’ eligibility to acquire the Equity Compensation Shares. 
 
11. Miscellaneous
 
(a)  Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented
without the written consent of those holders of at least a majority in interest
of the Registrable Securities. No waiver of any provision of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar), shall constitute a continuing waiver unless otherwise
expressly provided nor shall be effective unless in writing and executed by the
waiving party.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b) Notices. All notices and other communications hereunder will be in writing
and will be deemed received (a) the date delivered if delivered personally, (b)
three (3) Business Days after being mailed by registered or certified mail
(return receipt requested), (c) one (1) Business Day after being delivered to
any reputable nationwide overnight courier service and (d) upon confirmation of
delivery, if delivered by facsimile, at the following addresses (or at such
other address for a party as will be specified by like notice):
 
(i) If to the Company, to:


Net Perceptions, Inc.
One Landmark Square
22nd Floor
Stamford, Connecticut 06901
Attn: Nigel P. Ekern
Fax: 203-428-2022


with a required copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas
26th Floor
New York, NY 10019
Attn: Robert L. Lawrence
Fax:  (212) 245-3009


and


Kirkpatrick & Lockhart Nicholson Graham
State Street Financial Center
One Lincoln Street
Boston, Massachusetts 02111
Attn: Peter Marathas
Fax: (617) 261-3175


(ii) If to Kanders:


Kanders & Company, Inc.
One Landmark Square
22nd Floor
Stamford, Connecticut 06901
Attn: Warren B. Kanders
Fax: 203-552-9607


(c) Governing Law, Venue and Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, EXCLUDING ANY CHOICE OF LAW RULES THAT MAY DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
-12-

--------------------------------------------------------------------------------

 

EACH PARTY TO THIS AGREEMENT, BY ITS EXECUTION HEREOF, (I) HEREBY IRREVOCABLY
SUBMITS, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK (OR IF JURISDICTION THERETO IS NOT
PERMITTED BY LAW, THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY FOR THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II)
HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES
NOT TO ALLOW ANY OF ITS SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF
THE ABOVE-NAMED COURTS IS IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO
COMMENCE OR TO PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE
SUBJECT MATTER HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO
MAKE ANY MOTION OR TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE
TRANSFER OR REMOVAL OF ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT
OTHER THAN ONE OF THE ABOVE-NAMED COURTS WHETHER ON THE GROUNDS OF INCONVENIENT
FORUM OR OTHERWISE. EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
PROCEEDING IN ANY MANNER PERMITTED BY NEW YORK LAW, AND AGREES THAT SERVICE OF
PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 11(b) IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE.
 
EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH OF THE PARTIES
AGREE AND ACKNOWLEDGE THAT IT HAS BEEN INFORMED THAT THIS SECTION 11(c)
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE OTHER PARTIES HERETO ARE
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS
RELATING HERETO OR CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 11(c) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
-13-

--------------------------------------------------------------------------------

 
 
(d)  Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same Agreement.
 
(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(f)  Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, void or unenforceable.
 
(g) Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the successors and
permitted assigns of the parties hereto; provided, however, that no party shall
be able to transfer or assign any of their rights and obligations hereunder
without the prior written consent of the other party hereto except as otherwise
provided in Section 7 herein.
 
(h) Entire Agreement. Kanders acknowledges that this Agreement constitutes the
entire agreement among the parties hereto pertaining to the subject matter
hereof and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to such subject matter.
 
[signature page follows]


-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

     
The Company:
NET PERCEPTIONS, INC.              By:   /s/ Nigel P. Ekern  

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
Title: Chief Administrative Officer

 

      Kanders: KANDERS & COMPANY, INC.  
   
   
  By:   /s/ Warren B. Kanders  

--------------------------------------------------------------------------------

Name: Warren B. Kanders
Title: President

--------------------------------------------------------------------------------



